CLARK, Judge.
Did the trial court err in denying defendant’s motion to dismiss?
The test to be applied in determining whether the evidence is sufficient to warrant the submission of the case to the jury is whether a reasonable inference of defendant’s guilt may be drawn from the circumstances. State v. Cutler, 271 N.C. 379, 156 S.E. 2d 679 (1967); State v. Snead, 295 N.C. 615, 247 S.E. 2d 893 (1978).
We believe that the circumstantial evidence, when viewed in the light most favorable to the State, is sufficient to permit a reasonable inference that defendant was the person who burglarized the home of Mrs. Hearn. We find most significant the apprehension of defendant at the scene, immediately after the crime, dressed the same as the intruder seen by the occupant. The combination of circumstances creates more than a strong suspicion. The motion to dismiss was properly denied.
The defendant assigns as error the instruction to the jury that “the fact of entry alone in the nighttime accompanied by flight when discovered is some evidence of guilt and in the absence of any other proof or evidence of other intent, and with no explanatory facts or circumstances, may warrant a reasonable inference of guilty intent.”
Defendant admits that this language is found in numerous cases, including State v. Accor, 277 N.C. 65, 175 S.E. 2d 583 (1970), but argues that the language related to the issue of whether there was sufficient evidence to withstand a motion to dismiss rather than to instructing the jury on the element of intent. We do not agree. The court must charge on all the essentials of the case including the intent to commit larceny. There was no evidence that while in the dwelling defendant committed or attempted to commit the crime of larceny or any other crime, but there is evidence that the defendant fled immediately when he was discovered in the building. In instructing on the essential elements of intent the court not only was warranted in, but had the duty of, explaining to the jury that under such *363circumstances there may be a reasonable inference of guilty intent. If the court may make such inference in ruling on a motion to dismiss, we see no reason why the jury could not make such inference under proper instructions in determining the essential element of intent.
Nor does this instruction reduce the burden of proof on the State in violation of State v. Hankerson, 288 N.C. 632, 220 S.E. 2d 575 (1975), reversed cm other grounds, 432 U.S. 233, 53 L. Ed. 2d 306, 97 S. Ct. 2339 (1977). In State v. Williams, 288 N.C. 680, 220 S.E. 2d 558 (1975), it was recognized that certain basic facts in a criminal case may give rise to a presumption or inference. Such presumption or inference may be and should be submitted and explained to the jury for its consideration where the proof necessary to raise the inference is sufficient for rational jurors to find the presumed fact beyond a reasonable doubt. See State v. Hammonds, 290 N.C. 1, 224 S.E. 2d 595 (1976), for instructions on the presumptions of malice and unlawfulness arising upon proof of the intentional inflicting of a wound with a deadly weapon proximately causing death.
The trial court properly instructed the jury and did not err in giving the challenged instruction.
We conclude that the defendant had a fair trial free from prejudicial error.
No error.
Judges Martin (Robert M.) and Erwin concur.